918 F.2d 958
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert SKOMRA, Plaintiff-Appellant,v.AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Defendant-Appellee.
No. 90-3847.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1990.

Before KRUPANSKY, RALPH B. GUY, JR. and SUHRHEINRICH, Circuit Judges.

ORDER

1
The plaintiff appeals judgment for the defendant entered following a jury trial in this action for age discrimination.  The district court's docket sheet indicates that judgment was entered on August 13, 1990.  On August 23, 1990, the plaintiff filed a motion for a new trial.  While that motion was pending, the plaintiff filed a notice of appeal.  An order to show cause why this appeal should not be dismissed as premature was entered on October 15, 1990.  No response has been received.


2
If a timely motion for new trial is filed in the district court under Fed.R.Civ.P. 59, the time for appeal shall run from the entry of the order denying a new trial.  Fed.R.App.P. 4(a)(4).  A notice of appeal filed before the disposition of such a motion shall have no effect.  Id.;  see also Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion.  Fed.R.App.P. 4(a)(4).


3
It is therefore ORDERED that this appeal is dismissed for lack of jurisdiction without prejudice to the perfection of a timely appeal should the plaintiff's motion be denied.  Rule 9(b)(1), Local Rules of the Sixth Circuit.